          Case MDL No. 2738 Document 2146 Filed 12/27/19 Page 1 of 2




                                      UNITED STATES JUDICIAL PANEL
                                                   on
                                       MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                            MDL No. 2732



                                         (SEE ATTACHED SCHEDULE)



                                  CONDITIONAL TRANSFER ORDER (CTO -189)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,793 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7—day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:
    Inasmuch as no objection is
                  time, the
                                                                   -—(“

    IDec27,2019                                       John W. Nichols
         CLERK’S OFFICE
            UMTED STATES                              Clerk of the Panel
       MULTIDISTRICT LITIGATION                                            J -‘ERE
                                                                           fcreoiny                      nu
                                                                           o,tnoo
        Case MDL No. 2738 Document 2146 Filed 12/27/19 Page 2 of 2




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 273$



                   SCHEDULE CTO-189   -   TAG-ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

  CAC         2       19—10357     Sarah Slayton v. Johnson and Johnson et al

CALIFORNIA EASTERN

  CAE         2       19—02449     Gunnels v. Johnson & Johnson et a!

NEW YORK WESTERN

 NYW          1       19—0 165$    Tamburello v. Johnson & Johnson et al

NORTH CAROLINA MIDDLE

 NCM          1       19-01211     LARGE v. JOHNSON & JOHNSON et a!
 NCM          1       19-01217     SAWYERS v. JOHNSON & JOHNSON et al
